ELLISON J.
This action is for personal injury received by plaintiff. He recovered in the trial court. Tbe case was here on two former appeals. [110 Mo. App. 686, and 117 Mo. App. 371.]
Tbe defendant maintains a private crossing over its track near its depot in tbe village of Jasper through which its road runs. Tbe crossing is maintained as a means of access to defendant’s depot grounds by persons having business connected with its occupation as a transportation corporation: There is a bay barn and an elevator on its right of way near tbe depot, owned and operated by a private party. This person buys bay and grain which is delivered to tbe bam for tbe purpose of shipment over its road. It was not shown, in terms, by what arrangement with the owner the defendant permitted the bam and elevator to be built and maintained on its right of Avay. But the fact was shoAvn that these structures are permitted to be there and that hay and grain is bought and delivered to the warehouse and thence shipped out over the road.
The crossing is so situated that the approach thereto is not so that the wheels of a vehicle would strike it squarely, but at an angle, one wheel at a time. Plaintiff’s hay was baled and had been sold to the warehouse and on the day of his injury he had hauled a load to the' warehouse over the crossing in question. He then went back to his farm for another load. While gone, defendant’s servants dug the solid dirt out of the crossing to a depth of twelve or fifteen inches, down to the lower side of the ties, and filled in with loose gravel. After this reconstruction plaintiff returned Avith his second load and was sitting on the top of the highest bale. In at*30tempting to drive over tbe crossing the front wheel or wheels of the wagon on passing over the iron rail of the track immediately dropped or sank into the loose gravel to a depth of about twelve inches, the effect of which was to throw plaintiff from his seat to the ground, whereby he was severely and permanently injured.
The foregoing, while not complete in detail, is a statement of what the evidence in plaintiff’s behalf, in substance, tended to prove.
It is defendant’s contention that it did not owe any duty to plaintiff. That plaintiff did not bear such relation to defendant that would create a duty to him with reference to the crossing. The amended petition alleges that plaintiff was hauling to “the hay barn of J. P. Leiss to be loaded on the defendant’s cars by said Leiss and transported by said Leiss over the defendant’s railroad.” The evidence tended to show that the hay so delivered by plaintiff was shipped out over defendant’s road. It is the law, as contended by defendant, that the duty to one having business relations with a carrier at its depot is greater than to one who goes upon the platform or grounds from curiosity or personal convenience without business connected with the carrier’s business or some duty calling them to such place. And it is said that unless there is some such relation the carrier is only liable for defects “in the nature of traps.” Bub if the person injured is on the carrier’s ground on the carrier’s business, or on business with those who are engaged in business with the carrier, the latter is liable. [Moore v. Railway, 84 Mo. 481; O’Donnell v. Patton, 117 Mo. 13; Archer v. Railway, 110 Mo. App. 349; Brock v. Transit Co., 107 Mo. App. 109; Miller v. Peck Dry Goods Co., 104 Mo. App. 609; Kean v. Schoening, 103 Mo. App. 77; Shaw v. Goldman, 116 Mo. App. 332.] In Carleton v. Franconia Iron Co., 99 Mass. 216, it was said ( italics ours) that “The owner or occupant of land is liable in damages to those coming to it, using due care,, at his invitation or inducement, express or implied, *31on any business to be transacted with or permitted by him, for an injury occasioned by the unsafe condition of the land or the access to it, which is known to him and not to them, and which he has negligently suffered to exist and has given them no notice of.” And so it is stated that the owner of premises owes to the employees of his customer coming upon his premises to do business for their employer, the same duty he would owe to the employer himself. [1 Thompson, Neg., secs. 978, 979.] That author further states “It is almost universally held that if an independent contractor brings third persons, his own employees, to assist him in executing a contract for work upon depot and station grounds and switches, such persons are presumably upon the premises by invitation of the railroad company and it owes .them the same measure of care to the end of promoting their safety that it owes to the contractor himself — and this although no contractual relation exists between the railroad company and the employee.” [Ibid, secs. 978, 979.] In this case, the .plaintiff was only removed in one degree from direct business relation with defendant. He was engaged in hauling hay to the barn on defendant’s premises owned by a person who was defendant’s patron and which was to be shipped over defendant’s road by such patron, and we have no doubt that such relation existed between plaintiff and defendant to render the latter liable for negligence in the maintenance of its grounds and approaches thereto.
We have examined the record as to defendant’s negligence and the charge of plaintiff’s contributory negligence and think it clear that both were questions for the jury.
There were a large number of instructions asked by defendant. Of these ten were given and eight refused. Those given embraced every proper hypothesis in defendant’s behalf and those refused were either covered by those given or were not proper declarations under the evidence. Several singled out parts of plaintiff’s con*32duct in driving across tbe track and pronounced it contributory negligence. A full consideration of all the evidence on this head has convinced us that the trial court’s view was correct in leaving all the evidence in that connection to the jury.
Nor do we deem the criticism of instructions for plaintiff as well made. The first instruction came within the charge of the petition. The third was unobjectionable. The jury had the evidence as to plaintiff’s injury and its extent and it was proper to submit to them the question of such injury impairing his capacity to perform labor, in connection with the amount of damages which should be allowed. The evidence showed that he did labor and what he earned.
Objection was made to the amendment of the petition and to the refusal of a continuance on the ground of surprise. There was nothing improper in this. At least nothing appears to show an abuse of the discretion which trial courts necessarily have in such matters. The amendment of the petition so that it might conform to the proof made, is especially allowed by the statute.
In stating his case and the nature of the crossing maintained where he was injured, plaintiff alleged in his petition the width of the crossing and defendant’s duty to keep it reasonably safe, so that persons having business thereon with defendant, etc. It seems to have been the idea of defendant that there was charged a neglect to perform the statutory duty as to maintenance of crossings by railway companies and also common law negligence in not having a crossing in such safe condition as to permit persons safely to transact business with the company. In this view a motion was made to require plaintiff to elect on which cause of action he would proceed. The motion was overruled and defendant complains thereat. We do not regard the petition as stating anything concerning defendant’s statutory duty as to crossings. Defendant draws an unwarranted inference from the language used. The petition merely stated *33the condition of the crossing as it existed and its connection with its repair and plaintiff’s injury in driving over it. The point is not well made.
Neither was there any error in refusing to strike out portions of the petition.
Defendant further contends that evidence was admitted which was improper. We think there is no substantial ground for this. A physician testified that the sunken condition of plaintiff’s hip was due to his injury; and this was not contradicted. In this connection the hip was shown to the jury and defendant made no objection thereto until after the exhibition had been made.' It was then a useless objection since the exhibit was in and could not be stricken out except by instruction that it was not to be considered. So plaintiff was asked to walk across the floor in presence of the jury. No objection was made»and he did so. Then defendant objected. The objection was too late as the act had been performed. Defendant did not ask an instruction withdrawing either of these matters.
We have examined the whole record and fail to find "any legal ground for disturbing the judgment, and hence it is affirmed.
All concur.